19-2859-cv
Carter v. Autozoners, LLC

                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                          SUMMARY ORDER

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
“SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT
ON ANY PARTY NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals for the Second Circuit, held at the
Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on the
29th day of May, two thousand twenty.

Present:
            ROBERT D. SACK,
            RICHARD C. WESLEY,
            DEBRA ANN LIVINGSTON,
                  Circuit Judges.
_____________________________________

FAITH CARTER,

                            Plaintiff-Appellant,

                 v.                                                       19-2859-cv

AUTOZONERS, LLC,

                  Defendant-Appellee.
_____________________________________

For Plaintiff-Appellant:                           JAMES V. SABATINI, Sabatini and Associates, LLC,
                                                   Newington, CT

For Defendant-Appellee:                            LAURIE M. RILEY, Jones Walker LLP, Miami, FL; Tracy
                                                   E. Kern, Jones Walker LLP, New Orleans, LA

        Appeal from a judgment of the United States District Court for the District of Connecticut

(Eginton, J.).



                                                        1
       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the judgment of the district court is AFFIRMED.

       Plaintiff-Appellant Faith Carter (“Carter”) appeals from an August 22, 2019 judgment of

the United States District Court for the District of Connecticut (Eginton, J.), granting Defendant-

Appellee Autozoners, LLC’s (“AutoZone”) motion for summary judgment on Carter’s claims of

gender discrimination and retaliation under Title VII of the Civil Rights Act of 1964 and the

Connecticut Fair Employment Practices Act (“CFEPA”). This case concerns Carter’s demotion

from the position of store manager to parts sales manager following AutoZone’s investigation into

a heated altercation between Carter and a subordinate employee, DaJavon White-Hall (“White-

Hall”). Carter’s complaint alleges that her demotion was the result of gender discrimination and

retaliation for her decision to file a complaint against White-Hall following their verbal dispute.

We assume the parties’ familiarity with the underlying facts, the procedural history of the case,

and the issues on appeal.

                                         *       *       *

       We review a district court’s decision to grant a motion for summary judgment de novo. See

Baldwin v. EMI Feist Catalog, Inc., 805 F.3d 18, 25 (2d Cir. 2015). Summary judgment is

appropriate when, viewed in the light most favorable to the non-moving party, the evidence raises

“no genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law.” Fed. R. Civ. P. 56(a). In the course of our de novo review, we evaluate Carter’s Title VII and

CFEPA claims under the same legal standard. See Kaytor v. Elec. Boat Corp., 609 F.3d 537, 556

(2d Cir. 2010) (“The analysis of discrimination and retaliation claims under CFEPA is the same

as under Title VII.”). In both contexts, we apply the burden-shifting framework set out in

McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). Under that framework, a plaintiff


                                                 2
alleging gender discrimination bears the initial burden of establishing a prima facie case by

presenting sufficient evidence “to permit a reasonable jury to find that (1) she is a member of a

protected class, (2) she was qualified for the job at issue, (3) she was subjected to an adverse

employment action, and (4) the circumstances of that adverse action give rise to an inference of

discrimination based on her class membership.” Bentley v. Autozoners, LLC, 935 F.3d 76, 88 (2d

Cir. 2019). A plaintiff alleging retaliation bears a similar burden to establish a prima facie case,

which requires evidence “showing that (1) she engaged in protected activity, (2) the employer was

aware of this activity, (3) she was subjected to an adverse employment action, and (4) a causal

connection exists between the adverse action and her protected activity.” Id. Should the plaintiff

make a prima facie showing of discrimination or retaliation, the burden shifts to the defendant to

“articulate some legitimate, nondiscriminatory [or nonretaliatory] reason” for the adverse

employment action. McDonnell Douglas, 411 U.S. at 802. If the defendant does so, the burden

returns to the plaintiff to demonstrate that the defendant’s “proffered reason was merely a pretext

for an unlawful motive.” Bentley, 935 F.3d at 88–89 (internal quotation marks omitted).

       In this case, the district court correctly ruled that Carter could not meet her ultimate burden

to demonstrate that AutoZone’s nondiscriminatory, nonretaliatory reasons for her demotion were

a pretext for unlawful activity. Assuming arguendo that Carter met her initial burden to establish

a prima facie case of discrimination and retaliation, AutoZone has articulated a legitimate basis

for Carter’s demotion, and supported that basis with substantial admissible evidence. 1 AutoZone’s



1
  Carter also argues that her demotion was a constructive discharge because she was offered an
hourly rate that she alleges lowered her expected annual pay and because her supervisor informed
her of her demotion where another employee might have overheard. We agree with the district
court that Carter has not demonstrated the “deliberate actions render[ing] the employee’s work
conditions so intolerable as to compel resignation” necessary to make a showing of constructive
discharge. Petrosino v. Bell Atl., 385 F.3d 210, 230 (2d Cir. 2004). In any case, her demotion alone

                                                 3
investigation into Carter’s altercation with White-Hall revealed that during the interaction, Carter

responded unprofessionally to verbal invective from White-Hall in the presence of a customer.

The investigation also revealed that on multiple occasions in the months preceding the altercation

with White-Hall, Carter failed to report conduct by her subordinate employees that violated

AutoZone’s corporate policies, including commentary on a shopper’s physical appearance that led

the offended customer to complain directly to Carter. Declarations from AutoZone representatives

explain that this conduct, and not Carter’s gender or AutoZone’s retaliatory animus, drove the

decision to demote Carter to a lower managerial position. During the investigation and then later

at her deposition, Carter admitted to the above conduct, all of which violated AutoZone’s policies

and subjected her to discipline up to and including termination.

       Carter has not provided evidence sufficient for a jury to find that AutoZone’s proffered

explanation for her demotion was pretextual. Instead, she argues on appeal that a jury could decide

that her admittedly disrespectful and unprofessional responses to White-Hall during their

altercation were reasonable responses to his inflammatory statements, and that it was therefore

inappropriate for AutoZone to demote her on that basis. But Title VII and the CFEPA do not

empower us to second-guess the wisdom of a business’s discretionary employment decisions based

on its nondiscriminatory evaluations of employee conduct. 2 See Delaney v. Bank of Am. Corp.,


constitutes an “adverse employment action” for purposes of making out a prima facie case, so the
fact that she was not constructively discharged has no bearing on the merit of her claims.
2
  Even if the reasonableness of Carter’s reaction to White-Hall’s conduct constituted competent
evidence of pretext, Carter has provided no evidence to suggest that AutoZone’s other stated
reason for her demotion—her failure to report multiple instances of inappropriate employee
conduct as required by company policy—was an illegitimate basis for demotion. Indeed, the
declaration of the AutoZone human resources representative who recommended that Carter be
demoted states that she could not recall ever recommending less than a demotion for similar
conduct, and that she had recommended that two other store managers who failed to report physical
and/or threatening misconduct be terminated.


                                                 4
766 F.3d 163, 169 (2d Cir. 2014) (“While we must ensure that employers do not act in a

discriminatory fashion, we do not sit as a super-personnel department that reexamines an entity’s

business decisions.” (internal quotation marks omitted)). Rather, it is our task to determine whether

a jury could find that those decisions were motivated by discriminatory or retaliatory animus. Here,

there is no evidence to suggest that they were, and Carter herself testified at her deposition that she

does not believe that she was demoted because she is a woman. As such, the district court was

correct to grant summary judgment for AutoZone.

       We have considered Carter’s remaining arguments and find them to be without merit.

Accordingly, we AFFIRM the judgment of the district court.

                                                       FOR THE COURT:
                                                       Catherine O’Hagan Wolfe, Clerk




                                                  5